DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 10 and 13-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hurst (US 6,374,904).
In regards to claim 1, Hurst discloses
A plate heat exchanger (Fig.1) comprising:
a housing (10) defining a volume for a fluid to flow through;
a stack of plate pairs (Fig.3, 28) arranged within the housing, each plate pair having a longitudinal direction and a transverse direction, the dimension of the plate pairs in the longitudinal direction being greater than the dimension of the plate pairs in the transverse direction (Fig.3);
a plurality of flow gaps (channels) arranged between adjacent ones of the plate pairs in a stacking direction of the stack and between outermost ones of the plate pairs and walls of the housing, the plurality of flow gaps consisting of a first subset of the plurality of flow gaps (for a 
a plurality of comb-like baffles (54) extending into the plurality of flow gaps in order to define a sinusoidal flow path for the fluid extending in the longitudinal direction within each one of the flow gaps (Fig.11), wherein the sinusoidal flow paths in the flow gaps of the second subset are phase-shifted from the sinusoidal flow paths in the flow gaps of the first subset (Figs.5 and 11).
In regards to claim 2, Hurst discloses that the sinusoidal flow paths in flow gaps of the second subset are phase-shifted from the sinusoidal flow paths in the flow gaps of the first subset by no more than 90° (Fig.11).
In regards to claim 3, Hurst discloses that the sinusoidal flow paths in flow gaps of the second subset are phase-shifted from the sinusoidal flow paths in the flow gaps of the first subset by 60° (Fig.11).
In regards to claim 4, Hurst discloses that the plate pairs are provided with an array of outwardly directed dimples, adjacent ones of the plate pairs being joined together through the dimples, the dimples being arranged in rows that extend in the transverse direction, and wherein the comb-like baffles are arranged between the rows of dimples.
In regards to claim 5, Hurst discloses that the plurality of comb-like baffles are arranged in a repeating pattern along the longitudinal direction (Fig.6).
In regards to claim 6, Hurst discloses that an instance of the repeating pattern consists of four of the comb-like baffles (Fig.17).
In regards to claim 7, Hurst discloses that the repeating pattern includes a first comb-like baffle extending from a first longitudinal edge of each plate pair, followed by a second comb-like baffle extending from a second longitudinal edge of each plate pair, followed by a third comb-like baffle extending from the second longitudinal edge of each plate pair, followed by a fourth comb-like baffle extending from the first longitudinal edge of each plate pair (Fig.17).
In regards to claim 8, Hurst discloses that a spacing in the longitudinal direction between said first comb-like baffle and said second comb-like baffle is greater than a spacing in the longitudinal direction between said second comb-like baffle and said third comb-like baffle (Fig.17).
In regards to claim 10, Hurst discloses that the flow gaps of the first subset and the flow gaps of the second subset are alternatingly arranged in a stacking direction of the stack (Figs.1 and 3).
In regards to claim 13, Hurst discloses that each of the one or more first flow baffles is aligned with one of the one or more second baffles in the longitudinal direction and wherein each of the one or more third flow baffles is aligned with one of the one or more fourth baffles in the longitudinal direction (Fig.17).
In regards to claim 14, Hurst discloses that the first, second, third, and fourth flow baffles are all staggered along the longitudinal direction (Fig.17).
In regards to claim 15, Hurst discloses that the first, second, third, and fourth flow baffles are arranged in a repeating pattern along the longitudinal direction (Fig.17).
In regards to claim 16, Hurst discloses that the repeating pattern consists of one of the first flow baffles followed by one of the second flow baffles followed by one of the third flow baffles followed by one of the fourth flow baffles (Fig.17).
In regards to claim 17, Hurst discloses that a spacing in the longitudinal direction between the first and the second flow baffles of the repeating pattern is greater than a spacing in the longitudinal direction between the second and the third flow baffles of the repeating pattern (Fig.17).
In regards to claim 18, Hurst discloses that the spacing in the longitudinal direction between the first and the second flow baffles of the repeating pattern is exactly twice the spacing in the longitudinal direction between the second and the third flow baffles of the repeating pattern (Fig.17).
In regards to claim 19, Hurst discloses that a spacing in the longitudinal direction between the third and the fourth flow baffles of the repeating pattern is equal to the spacing in the longitudinal direction between the first and the second flow baffles of the repeating pattern.

Allowable Subject Matter
Claims 9 is allowed at least for the reason that the prior art of record does not disclose one or more flow baffle having a plurality of legs extending into a first subset of the plurality of flow gaps but not into a second subset of the plurality of flow gaps.
Claims 11, 12 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, at least for the reason that the prior art of record does not disclose that each of the one or more first flow baffles and each of the one or more third flow baffles have an additional long leg that extends in the transverse direction into that flow gap, that each of the one or more second flow baffles and each of the one or more fourth flow 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEENA R MALIK whose telephone number is (571)272-2994. The examiner can normally be reached Monday-Friday 8AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/Raheena R Malik/Examiner, Art Unit 3763